Citation Nr: 1221480	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  10-06 639	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska

THE ISSUES

1. Entitlement to an initial rating higher than 10 percent before February 1, 2010 and a rating higher than 40 percent from February 1, 2010, for degenerative disc disease of the lumbar spine with residuals of a compression fracture.  

2. Entitlement to an initial compensable rating before August 11, 2010, and a rating higher than 30 percent from August 11, 2010, for residuals of a mandible fracture.  

3. Entitlement to an initial rating higher than 10 percent for left knee strain.  

4.  Entitlement to an initial rating higher than 10 percent for right knee strain.

5. Entitlement to an initial compensable rating for bilateral hearing loss. 

6.  Entitlement to an initial compensable rating for residual of a right ring finger fracture.  

7. Entitlement to service connection for rosacea or a skin condition. 

8. Entitlement to service connection for hemorrhoids.  

9.  Entitlement to service connection for seasonal allergies or sinus problem. 
REPRESENTATION

Appellant represented by:  Gregory Jon Mick, attorney

ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1985 to October 2007.    

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

While on appeal in a rating decision in June 2011, the RO increased the rating degenerative disc disease of the lumbar spine to 40 percent from February 1, 2010, and increased the rating for residuals of mandible fracture to 30 percent from August 11, 2010.  

In the rating decision in June 2011, the RO assigned a separate 10 percent rating for neuropathy of the peroneal nerve of the left lower extremity, effective January 19, 2010.  After the Veteran was notified of the separate rating and of his right to appeal, there is no record of a notice of disagreement filed by the Veteran either to the 10 percent rating or to the effective date.  For this reason, the question of a rating higher than 10 percent is not pending before the Board for appellate review.  The Board will address the question of whether a separate rating was assignable before January 19, 2010, as a separate rating for objective neurological abnormality is part of the criteria for rating degenerative disc disease of the lumbar spine with residuals of a compression fracture, which is on appeal. 

In January 2012, the Veteran withdrew his request for a Board hearing.  




The claim for a total disability rating for compensation based on individual unemployability is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  Before February 1, 2010, the lumbar spine disability was manifested by flexion to 60 degrees or greater and the combined range of motion was greater than 120 degrees without muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, or objective neurological abnormalities before January 19, 2010, or incapacitating episodes of at least two weeks, but less than 4 weeks during a 12 month period, from February 1, 2010, the lumbar spine disability has been manifested by flexion less than 30 degrees without unfavorable ankylosis or incapacitating episodes of at least six weeks duration during a 12 month period.

2.  Before August 11, 2010, the residuals of a mandible fracture were manifested by slight displacement without limited motion; from August 11, 2010, by limitation of inter-incisal range from 11 to 20 mm. 

3.  Left knee strain is manifested by pain on motion and flexion to 130 degrees with pain and full extension without subluxation or instability.

4.  Right knee strain is manifested by pain on motion and flexion to 135 degrees with pain and full extension without subluxation or instability. 

5.  The bilateral hearing loss disability is manifested by level I auditory acuity in the right ear and level I auditory acuity in the left ear.  

6.  The fracture residuals of the right ring finger are rated as noncompensable, which is the maximum schedular rating for a fracture of the ring finger.  


7.  Rosacea or a skin condition has not been shown since service or currently.

8.  Hemorrhoids have not been shown since service or currently.

9.  Seasonal allergies or sinus problems have not been shown since service or currently.


CONCLUSIONS OF LAW

1.  Before February 1, 2010, the criteria for an initial rating higher than 10 percent for degenerative disc disease of the lumbar spine with residuals of a compression fracture have not been met; before January 19, 2010, the criteria for a separate rating for neuropathy of the peroneal nerve of the left lower extremity had not been met; from February 1, 2010, the criteria for an rating higher than 40 percent for degenerative disc disease of the lumbar spine with residuals of a compression fracture have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59. 4.71a, 4.124a, Diagnostic Codes 5243 and 
Diagnostic Code 8521 (2011).

2.  Before August 11, 2010, the criteria for an initial compensable for residuals of a mandible fracture have not been met; from August 11, 201, the criteria for a rating higher than 30 percent for residuals of a mandible fracture have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.150, Diagnostic Codes 9904, 9905 (2011). 

3.  The criteria for an initial rating higher than 10 percent for left knee strain have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5024, 5257, 5260, 5261 (2011). 





4.  The criteria for an initial rating higher than 10 percent for right knee strain have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5024, 5257, 5260, 5261 (2011). 

5.  The criteria for an initial compensable rating for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.85, 4.86, Tables VI and VII, Diagnostic Code 6100 (2011). 

6.  The criteria for a compensable rating for residuals of a fracture of the right ring finger have not been met.  38 U.S.C.A. § § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40. 4.45, 4.59, 4.71a, Diagnostic Code 5230 (2011). 

7.  A skin disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011).

8.  Hemorrhoids were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011).

9.  Allergies or sinus problems were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 








Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to the effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letter, dated in September 2007.  On the claims of service connection, the Veteran was notified of the evidence needed to substantiate a claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or an event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  


The Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit other records not in the custody of a Federal agency, such as private medical records, or with his authorization VA would obtain any non-Federal records on his behalf.  The notice included the general provisions for the effective date of a claim and for the degree of disability assignable. 

On the initial rating claims, whereas here, service connection has been granted and an initial disability rating has been assigned, the claim of service connection has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the RO's decision does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claims for higher initial ratings.  Dingess, 19 Vet. App. 473.  

As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service records, VA records, and non-VA records. 




The RO requested records from two private physicians, J.G. and R.W., but the records were unavailable.  In March 2011, the RO notified the Veteran of the unavailability of the records. 

In September 2007, October 2007, July 2010 and August 2010, VA afforded the Veteran VA examinations.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board finds that the reports of the VA examinations and opinions are adequate as the reports contain a medical history and findings and discussion of the pertinent facts so that the reports are adequate to decide the claims of service connection and the claims for increase.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (a medical examination is adequate, when based on consideration of the Veteran's medical history and examinations and describes the disability in sufficient detail so that the Board's evaluation is a fully informed one).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claims has been met.  38 C.F.R. § 3.159(c)(4). 

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims for Increase 

Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  


The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

In rating a disability of the musculoskeletal system, the following factors are for consideration.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse. 38 C.F.R. § 4.45; DeLuca supra at 206-07. 

Also with any form of arthritis, painful motion is factor to be considered. 38 C.F.R. § 4.59. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 


The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Degenerative Disc Disease of the Lumbar Spine with Residuals of a Compression Facture

Rating Criteria 

Degenerative disc disease of the lumbar spine with residuals of a compression fracture (for consistency hereinafter the disability is referred to as the lumbar spine disability).

Before February 1, 2010, the lumbar spine disability was rated 10 percent and from February 1, 2010, the lumbar spine disability has been rated 40 percent under Diagnostic Code 5242.  

A separate rating of 10 percent has been assigned from January 19, 2010, for neuropathy of the peroneal nerve of the left lower extremity, and the separate rating of 10 percent has not been appealed.  The Board will address the question of whether a separate rating was assignable before January 19, 2010, as a separate rating for objective neurological abnormality is part of the criteria for rating degenerative disc disease of the lumbar spine with residuals of a compression fracture. 

A lumbar spine disability is rated under either the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating Intervertebral Disc Syndrome), whichever method results in the higher rating.  38 C.F.R. § 4.71a.  Diagnostic Code 5242 (degenerative arthritis) and Diagnostic Code 5243 (intervertebral disc syndrome). 


Any associated objective neurologic abnormalities are evaluated separately under an appropriate diagnostic code depending on the particular nerve or nerve group that is affected.  38 C.F.R. § 4.71a, Note (1). 

Under the General Rating Formula, the criteria for a 10 percent rating are forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; or, where the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, where there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 

The criteria for a 20 percent rating are forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, where the combined range of motion of the thoracolumbar spine is less than 120 degrees; or, where there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

The criteria for a 40 percent are for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

The criterion for a 50 percent rating is unfavorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. 





The rating criteria are to be applied irrespective of whether there are symptoms such as pain (whether or nor it radiates), stiffness, or aching in the affected area of the spine. 

For rating purposes, normal forward flexion of the thoracolumbar spine is from 0 to 90 degrees, extension is from 0 to 30 degrees, left and right lateral flexion are from 0 to 30 degrees, and left and right lateral rotation are from 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees. 

In rating peripheral nerves in the lower extremities, the rating schedule provides a 10 percent rating for mild incomplete paralysis and a 20 percent rating for moderate incomplete paralysis of the peroneal nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8521. 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the criteria for a 20 rating are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  The criteria for a 40 percent rating are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  The criteria for a 60 percent rating are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

An "incapacitating episode" is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a, Note (1). 

Facts

While on active duty, in October 2007 on VA examination, the Veteran stated that in 1993 he injured his back and suffered a compression fracture at L3 and L4.  


The Veteran described his current symptoms as constant back pain with radiating pain to the lateral aspect of the left leg and left knee numbness for which he took 
over-the-counter medication.  The Veteran stated that he had not lost time from work because his work profile was modified.  There was no history of bowel or bladder dysfunction or incapacitating episodes, or flare-ups, or weakness, or paralysis.  

On physical examination, there was no spinal atrophy, guarding, spasm, tenderness, or weakness, and no abnormal spinal contour. There was no spinal ankylosis.  The straight leg raise test and gait were normal.  There was no evidence of motor or sensory loss.  The reflexes were normal.  There were no neurological abnormalities of the bowel or bladder, or incapacitating episodes, or flare-ups, or weakness, or paralysis.  The Veteran was able to walk more than 1/4 mile, but less than one mile.  Flexion of the thoracolumbar spine was 0 to 80 degrees, extension was 0 to 30 degrees, right and left lateral flexion was 0 to 30 degrees, and right and left lateral rotation was 0 to 30 degrees.  There was pain on motion and after repetition, but no additional loss of motion on repetitive use.  After X-rays, the diagnosis was mild degenerative disease of the lumbar spine with left side radiculopathy in a L4 distribution. 

Records of a private chiropractor show that the Veteran received treatment for back pain in May, June, and August 2008.  Records of a second private chiropractor show that the Veteran was followed from September 2008 to June 2009 for lower back pain.  There was no range of motion testing in degrees or neurological evaluation.  It was noted that the Veteran had retired from military service and he was working for a private contractor. 

On January 19, 2010, on a private neurological examination, the Veteran complained of radiating pain and numbness in the lower extremities.  There was no bowel or bladder incontinence.  Nerve conduction velocity studies of the lower extremities were normal except for the motor conduction velocity of the left peroneal nerve at the proximal fibular head, indicating compression.  


The rest of the motor and sensory conduction velocities were normal.  The reflexes were 2+.  There was negative straight leg raising test.  Sensory testing was intact to pin, touch, vibration, and position sensation.  An EMG of the left lower extremity was normal, but the parasternal musculature at the L3-4 paraspinal root level was consistent with localized irritation.  

On February 1, 2010, the Veteran was examined by a private physician, who specialized in physical medicine and rehabilitation and pain management.  It was noted that the Veteran was working in aircraft maintenance, which he had done for a year and a half.  The Veteran complained of constant back pain.  Motor strength in the lower extremities was 5 out of 5.  There was no focal weakness or atrophy noted.  The calves were symmetrical bilaterally.  The right thigh measured one cm larger than the left.  Sensation was described as absent over the anterior knee on the left.  Remaining sensation, including position, vibration, light touch, sharp, dull and cold were intact.  The reflexes were 1+ and symmetric.  The plantar response was down going bilaterally.  The straight leg raising was not assessed due to pain.   Range of motion of the lumbar spine not assessed due to pain.  The Veteran struggled with transitioning from sit to stand or stand to sit.  There was flattening of the normal lumbar lordosis and marked hypertonicity about the paraspinal musculature.  

In August 2010 on VA examination, the Veteran stated that he had low back pain with severe flare-ups about once a year, lasting 3 to 7 days, precipitated by lifting, in which he is unable to do any activity, except for slowing moving around the house.  

The last episode was from February to May 2009, which was relieved with traction and physical therapy and the most recent episode was in July 2010, lasting four days.  There was no history of bowel or bladder dysfunction.  There was numbness, but no paraesthesias, leg or foot weakness, falls, or unsteadiness.  




The Veteran did have stiffness, weakness, spasm, and pain.  The Veteran used a brace and he could walk more than 1/4 mile, but less than a mile.  There were no incapacitating episodes.  

Flexion was from 0 to 15 degrees flexion, extension was from 0 to 10 degrees extension, left and right lateral flexion were from 0 to 15 right and left and right rotation were from 0 to 30 degrees.  There was no objective evidence of pain following repetitive motion and no additional limitation of motion after repetition.  Reflexes were normal.  There was decreased vibration in the lumbar plexus affecting the left lower extremity.  Motor examination was normal.  There was also normal muscle tone without atrophy.  There was no positive Lasegue's sign.  There was less than 10 percent loss of vertebral height.  It was noted that the Veteran was not employed and that he was retired due to physical problems.   

Analysis 

A Rating before February 1, 2010 

On VA examination in October 2007, flexion was to 80 degrees, extension was to 30 degrees, left and right lateral flexion were to 30 degrees, and left and right rotation were to 30 degrees.  There was no additional loss of motion with repetitive use.  The combined range of motion was 230 degrees (80+30+30+30+30+30 = 230  degrees).  

As 80 degrees of flexion does not more nearly approximate or equate to flexion limited to 60 degrees and as the combined range of motion was 230 degrees, which does not more nearly approximate or equate to a combined range of motion to 120 degrees, the criteria for the next higher rating under the General Rating Formula, 20 percent, based on limitation of flexion or limitation of the combined range of motion, considering functional loss due to pain, weakness, fatigue, incoordination, or lack of endurance, flare-ups, or painful movement under 38 C.F.R. §§ 4.40, 4.45, 4.59, had not been met. 


Also, on VA examination in October 2007, there was no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  For this reason, the alternate criteria for the next higher rating under the General Rating Formula, 20 percent, base on muscle spasm and guarding had not been met. 

As for the records of the private chiropractors that show that the Veteran received treatment for back pain from about May 2008 to June 2009, there was no range of motion testing in degrees to rate the lumbar spine disability on the basis of limitation of motion or on the basis of muscle spasm and guarding under the General Rating Formula.

On VA examination in October 2007, there was no evidence of motor or sensory loss or bowel or bladder dysfunction or other associated objective neurologic abnormalities.  And no objective neurologic abnormalities were shown in the private treatment records from about May 2008 to June 2009.  In the absence of evidence of mild incomplete paralysis of the peroneal nerve in either extremity, the criteria for a separate compensable rating on the basis of objective neurologic abnormalities before January 19, 2010, had not been met.  38 C.F.R. § 4.71a, Note (1); 38 C.F.R. § 4.124a, Diagnostic Code 8521. 

While the Veteran did experience pain, the pain did not rise to the level of the criteria for the next higher rating.  See Mitchell v. Shineski, 25 Vet. App. 32, 43 (2011) (pain must affect some aspect of normal movement in order to constitute functional loss under 38 C.F.R. § 4.40).  

To this extent, the Board places greater weight on the objective findings of the examination than the Veteran's subjective complaints of pain.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). 





As there is no evidence of incapacitating episodes, namely, a period of acute signs and symptoms that require bed rest prescribed by a physician and treatment by a physician, having a total duration of at least two weeks, but less than four weeks during a 12 month period, the criteria for the next higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes had not been met. 

As the minimum compensable rating for a lumbar spine disability with painful motion is 10 percent, and as the initial rating was 10 percent, the minimum rating provision for the lumbar spine disability cannot be applied to the Veteran's advantage.  See Burton v. Shinseki, 25 Vet. App. 1 (2011) (painful motion under 38 C.F.R. § 4.59 requires a minimum rating for the specific joint).  

In summary, the preponderance of the evidence is against a separate rating for objective neurological abnormalities before January 19, 2010, and an initial rating higher than 10 percent for a lumbar spine disability at any time before February 1, 2010.  See Fenderson at 119; see Hart at 505.  And the benefit-of-the-doubt standard of proof under 38 U.S.C.A. § 5107(b) does not apply.  

A Rating from February 1, 2010

Since February 1, 2010, the lumbar spine disability has been rated at 40 percent.  Under the General Rating Formula, the criterion for the next higher rating, 50 percent, is unfavorable ankylosis of the entire thoracolumbar spine.

On the private evaluation in February 2010 and on VA examination in August 2010, there was no evidence of unfavorable ankylosis of the thoracolumbar spine to rate the disability higher than 40 percent under the General Rating Formula. 






Although the Veteran has severe limitation of motion, the disability picture does not more nearly approximate the criteria for unfavorable ankylosis, such as difficulty walking, because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; or neurologic symptoms due to nerve root stretching.  

In the absence of at least one of the foregoing signs or symptoms of unfavorable ankylosis of the thoracolumbar spine, the disability picture does not more nearly approximate or equate to unfavorable ankylosis, the criteria for the next higher rating under the General Rating Formula based on orthopedic manifestations.  

The Board also finds that there is no additional disability due to functional loss due to pain under 38 C.F.R. § 4.40 or additional disability due to functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45 that would more nearly approximate the disability picture of unfavorable ankylosis.  

As for objective neurologic abnormalities, the Veteran has a separately rating of 10 percent rating for neuropathy of the peroneal nerve of the left lower extremity from January 19, 2010, which the Veteran has not disagreed with.  And there is no evidence of neuropathy of the peroneal nerve of the right lower extremity for a separate rating. 

Also, in the absence any evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, the criteria for the next higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes have not been met.  






In summary, the preponderance of the evidence is against an initial rating higher than 40 percent for a lumbar spine disability from February 1, 2010.  See Fenderson at 119; see Hart at 505.  And the benefit-of-the-doubt standard of proof under 38 U.S.C.A. § 5107(b) does not apply. 

Residuals of a Mandible Fracture

The residuals of a mandible fracture are rated noncompensable before August 11, 2010, and 30 percent from August 11, 2010, under 38 C.F.R. § 4.150, Diagnostic Codes 9904 and 9905.  

Under Diagnostic Code 9904, the criterion for 10 percent rating is moderate displacement of the mandible due to malunion.  The criterion for a 20 percent rating is severe displacement of the mandible, which is the maximum schedular rating under Diagnostic Code 9904.  The degree of displacement is dependent on the degree of motion and relative loss of masticatory function.  Note, following Diagnostic Code 9904. 

Under Diagnostic Code 9905, the criterion for a 10 percent is lateral excursion limited from 0 to 4 mm or the inter-incisal range limited to 31 to 40 mm.  The criterion for a 20 percent rating is inter-incisal range limited to 21 to 30 mm.  The criterion for a 30 percent rating is inter-incisal range limited to 11 to 20 mm.  The criterion for a 40 percent rating is inter-incisal range limited to 0 to 10 mm.  A rating for limited inter-incisal movement is not to be combined with a rating for limited lateral excursion.  Note, following Diagnostic Code 9905.  

Facts 

In September 2007 on VA examination, the Veteran stated that on occasion his jaw clicked when he yawned.  The pertinent finding was no loss of range of motion.  There was no pain in the temporomandibular joint.    



On VA examination on August 11, 2010, the Veteran stated when he opened his mouth wide his jaw would pop.  He stated that he had difficulty chewing and could not eat hard food.  On physical examination, the Veteran had several missing teeth and imaging studies showed residuals of  orthognathic surgery in the maxilla and mandible.  There were 4 fixation wires in the maxilla and six fixation screws and two fixation wires in the mandible.  The anterior portion of the mandible was sectioned and repositioned.  The examiner reported a stable class I occlusion.  There was limited range of motion in the mandible with inter-incisal opening measuring 20 mm.  The right lateral movement was 7 mm and the left lateral movement was 3 mm.  There was additional loss of inter-incisal motion to 18 mm due to repetitious opening.  

Analysis 

Before August 11, 2010, in the absence of evidence of moderate displacement of the mandible due to malunion, the criterion for a compensable rating, 10 percent, under Diagnostic Code 9904 have not been met. 

Before August 11, 2010, in the absence of evidence of loss of range of motion, the criteria for a 10 percent based on either lateral excursion limited to 0 to 4 mm or the inter-incisal range limited to 31 to 40 mm had not been under Diagnostic Code 9905.  

As the minimum compensable rating for a disability of the mandible is 10 percent and in the absence of evidence of painful motion, the minimum rating provision for cannot be applied to the Veteran's advantage.  See Burton v. Shinseki, 25 Vet. App. 1 (2011) (painful motion under 38 C.F.R. § 4.59 requires a minimum rating for the specific joint).

As the preponderance of the evidence is against an initial compensable rating for residuals of a mandible fracture at any time before August 11, 2010, the benefit-of-the-doubt standard of proof under 38 U.S.C.A. § 5107(b) does not apply.


From August 2010 VA examination, in the absence of evidence of moderate displacement of the mandible due to malunion, the criterion for a compensable rating, 10 percent, under Diagnostic Code 9904 has not been met. 

As for limitation of inter-incisal range of motion on VA examination in August 2010, inter-incisal range was to 20 mm., reduced to 18 mm. with repetitive movement.  As 18 mm. of inter-incisal range of motion does not more nearly approximate or equate to 10 mm, the criteria for the next higher rating under Diagnostic Code 9905 on the basis inter-incisal range of motion have not been met. 

As for lateral excursion, the right lateral movement to 7 mm. and left lateral movement to 3 mm. does not more nearly approximate or equate to 4 mm of the tempomandibular articulation, the criteria for a 10 percent rating under Diagnostic Code 9905 on the basis limitation of lateral excursion.
 
Moreover, the assigned rating of 30 percent for limitation of inter-incisal range of motion cannot be combined with a rating based on lateral excursion.  Stated differently, the Veteran is entitled to the higher of the two ratings, but not to two separate ratings.  

As the preponderance of the evidence is against an initial rating higher than 30 percent for residuals of a mandible fracture from August 11, 2010, the benefit-of-the-doubt standard of proof under 38 U.S.C.A. § 5107(b) does not apply

Left Knee and Right Knee Disabilities 

The left and right t knee disabilities are each rated at 10 percent under 38 C.F.R. § 4.71a, Diagnostic Codes 5024 and 5260.  

Under Diagnostic Code 5024, a joint disability is rated based on limitation of motion of the affected part, as degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  


Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensably disabling under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is assigned where X-ray evidence shows involvement of two or more major joints or 2 or more minor joint groups. Where there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, a 20 percent evaluation is assigned. 

Limitation of motion of the knee is rated under either Diagnostic Code 5260 (limitation of flexion) or Diagnostic Code 5261 (limitation of flexion).  

Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II.  

Under Diagnostic Code 5260, flexion limited to 45 degrees is 10 percent disabling, flexion limited to 30 degrees is 20 percent disabling, and flexion limited to 15 degrees is 30 percent disabling. 

Under Diagnostic Code 5261, extension limited to 10 degrees is 10 percent disabling, extension limited to 15 degrees is 20 percent disabling, extension limited to 20 degrees is 30 percent disabling, extension limited to 30 degrees is 40 percent disabling and extension limited to 45 degrees is 50 percent disabling. 







Separate ratings may be provided for limitation of flexion and extension under Diagnostic Codes 5260 and 5261.  VAOPGCPREC 9-04 (September 17, 2004).  A separate rating may also be assigned for instability of the knee under Diagnostic Code 5257.  

Under Diagnostic Code 5257, the criterion for a 10 percent rating is slight recurrent subluxation or lateral instability of the knee.  The criterion for a 20 percent rating is moderate recurrent subluxation or lateral instability.  And the criterion for a 30 percent rating is severe recurrent subluxation or lateral instability. 

When evaluating limitation of motion, consideration is given to the degree of functional loss caused by pain.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled. Under 38 C.F.R. § 4.45, weakened movement, excess fatigability, and pain on movement are factors to consider. Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is a factor to be considered.

Facts 

In October 2007 on VA examination, the Veteran complained of constant bilateral knee pain and stiffness.  The Veteran's gait was normal.  There were no constitutional symptoms of arthritis or incapacitating episode of arthritis.  There was no functional limitation on standing.  The Veteran was able to walk 1 to 3 miles.  There was no deformity, giving way instability, pain, stiffness or weakness.  There were no episodes of dislocation or subluxation, locking episodes, effusion, flare-ups, or inflammation.  For the left knee, flexion was from 0 to 130 degrees and extension was to 0 degrees.  There was crepitus and painful movement.  There was no patellar or meniscus abnormality.  



For the right knee, flexion was from 0 to 140 degrees and extension was to 0 degrees.  There was painful movement without crepitus, grinding, or instability.  There was no patellar or meniscus abnormality.  There was no loss of bone or ankylosis in either knee.   X-rays were negative.  

Private medical records in January 2010 show that the impression was inflamed medial synovial plica of the left knee and a normal right knee.  During the examination, the Veteran had full weight bearing with no apparent limp.  From the standing position, the Veteran did a full squat to stand without aid.  Left and right extension and flexion was from 0 degrees to 135 degrees.  

For the left knee, muscle strength was symmetrical with no significant quadriceps imbalance.  There was no swelling or signs of effusion.  There was some patellar pain and a small, palpable plica that was symptomatic.  The anterior patella and compression test were unremarkable.  There was no crepitus with range of motion.  Ligament testing was negative for varus and valgus stress.  The anterior and posterior drawer tests were negative as was the pivot shift test.  There was no lateral joint line pain.  There was a negative McMurray's test and negative Apley's compression test.  There was negative medial joint line pain with palpation.

For the right knee, muscle strength was symmetrical with no significant quadriceps imbalance.  There was no swelling or signs of effusion.  The anterior patella and compression test was unremarkable.  There was no crepitus with range of motion.  Ligament testing was negative for varus and valgus stress.  The anterior and posterior drawer tests were negative as was the pivot shift test.  There was no lateral joint line pain.  There was a negative McMurray's test and negative Apley's compression test.  There was negative medial joint line pain with palpation.  

On VA examination in August 2010, for the left knee, there was no deformity, instability, stiffness, or no weakness.  The Veteran complained of instability when walking down stairs and constant pain.  



There was no incoordination, decreased speed of joint motion, and no episodes of dislocation or subluxation.  There were no locking episodes or symptoms of inflammation.  There were repeated effusions 2 to 3 times a year.  There was no effect on the motion of the joint.  

For the right knee, there was no deformity, instability, stiffness, weakness, or giving way.  The Veteran complained of pain.  There was no incoordination, decreased speed of joint motion, and no episodes of dislocation or subluxation.  There were no locking episodes or symptoms of inflammation.  There were repeated effusions 2 to 3 times a year.  There were no flare-ups of joint disease.  There were no constitutional symptoms or arthritis and no incapacitating episodes of arthritis.  The Veteran was able to stand for 15 to 30 minutes and was able to walk between 1/4 and one mile.  He used knee braces occasionally.  

On examination, the Veteran had poor propulsion in his gait.  There was no crepitus, grinding, or instability.  There was no patellar or meniscus abnormality and no abnormal tendons or busae.  Range of motion in each knee was flexion from 0 to 40 degrees and normal extension.  There was no objective evidence of pain following repetitive motion and no additional limitation of motion after three repetitions.  There was no ankylosis.  X-rays were within normal limits.  The diagnosis was normal right knee and inflamed synovial plica in the left knee.  There were no significant effects on employment or daily activities.  

Analysis 

Each knee is currently rated 10 percent based on painful motion under Diagnostic Code 5003 as neither limitation of flexion nor extension is compensable under Diagnostic Codes 5260 or 5261.  

On the basis of the VA examination in October 2007 and on the private treatment record, left knee flexion was to 130 degrees and to 135 degrees, respectively, and left knee extension was to 0 degrees each time. 


As left knee flexion either to 130 degrees or to 135 degrees does not more nearly approximate or equate to flexion limited to 45 degrees, the criterion for a 10 percent rating for limitation of flexion under Diagnostic Code 5260, considering functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, or painful movement, under 38 C.F.R. §§ 4.40, 4.45, 4.59, and repetitive motion, had not been met. 

As left knee extension was to 0 degrees or normal extension each time does not more nearly approximate or equate to extension to 10 degrees, the criterion for a 10 percent rating for limitation of extension under Diagnostic Code 5261, considering functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, or painful movement, under 38 C.F.R. §§ 4.40, 4.45, 4.59, and repetitive motion, had not been met. 

Whereas here limitation of flexion or extension of the left knee is noncompensable under the Diagnostic Codes for limitation of flexion and for extension, the assigned 10 percent rating, where there is satisfactory evidence of painful motion, is the appropriate rating. 

On the basis of the VA examination in October 2007 and on the private treatment record, right flexion was to 140 degrees and to 135 degrees, respectively, and extension was to 0 degrees each time. 

As right knee flexion either to 140 degrees or to 135 degrees does not more nearly approximate or equate to flexion limited to 45 degrees, the criterion for a 10 percent rating for limitation of flexion under Diagnostic Code 5260, considering functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, or painful movement, under 38 C.F.R. §§ 4.40, 4.45, 4.59, and repetitive motion, had not been met. 





As right knee extension was to 0 degrees or normal extension each time does not more nearly approximate or equate to extension to 10 degrees, the criterion for a 10 percent rating for limitation of extension under Diagnostic Code 5261, considering functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, or painful movement, under 38 C.F.R. §§ 4.40, 4.45, 4.59, and repetitive motion, had not been met. 

Whereas here limitation of flexion or extension of the right knee is noncompensable under the Diagnostic Codes for limitation of flexion and for extension, the assigned 10 percent rating, where there is satisfactory evidence of painful motion, is the appropriate rating. 

The assigned 10 percent rating for each knee is the minimum compensable rating for a knee disability.  38 C.F.R. § 4.59; see Burton v. Shinseki, 25 Vet. App. 1 (2011) (painful motion under 38 C.F.R. § 4.59 does not require arthritis for a minimum rating for the specific joint). 

While the Veteran does experience pain, the pain does not raise to the level of functional loss to 45 degrees of flexion or 10 degrees of extension of either knee, the criteria for a compensable rating under Diagnostic Codes 5260 and 5261.  See Mitchell v. Shineski, 25 Vet. App. 32, 43 (2011) (pain must affect some aspect of normal movement in order to constitute functional loss under 38 C.F.R. § 4.40).  

On VA examination in August 2010, range of motion for each knee was flexion from 0 to 40 degrees and normal extension.  There was no objective evidence of pain following repetitive motion and no additional limitation of motion after three repetitions.   







Flexion to 40 degrees for each knee does more nearly approximate flexion limited to 45 degrees, the criterion for a 10 percent rating for limitation of flexion under Diagnostic Code 5260, considering functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, or painful movement, under 38 C.F.R. §§ 4.40, 4.45, 4.59, and repetitive motion.  The 10 percent rating for limitation of flexion under Diagnostic Code 5260 for each supplants the 10 percent rating under Diagnostic Code 5003 as limitation of flexion of each knee is compensable under the Diagnostic Code 5260 for limitation of flexion.

Extension to 0 degrees or normal for each knee does not nearly approximate or equate to extension to 10 degrees, the criterion for a 10 percent rating for limitation of extension under Diagnostic Code 5261, considering functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, or painful movement, under 38 C.F.R. §§ 4.40, 4.45, 4.59, and repetitive motion, had not been met.

As for a separate rating for instability under Diagnostic Code 5257 in October 2007 on VA examination, the Veteran's gait was normal.  For each knee there was no giving way instability or weakness.  There were no episodes of dislocation or subluxation or locking.  There was no patellar or meniscus abnormality.  The pertinent finding for each knee was no instability.  

Private medical records in January 2010 show that for each knee ligament testing was negative for varus and valgus stress.  The anterior and posterior drawer tests were negative as was the pivot shift test.  There was no lateral joint line pain.  There was a negative McMurray's test and negative Apley's compression test.  There was negative medial joint line pain with palpation.

On VA examination in August 2010, for each knee there was no evidence of instability or weakness.  There was no episode of dislocation or subluxation or locking.  There was no patellar or meniscus abnormality.




In the absence of objective evidence slight recurrent subluxation or lateral instability of the knee, the criterion for a separate 10 percent rating under Diagnostic Code 5257 have not been met.

For the reasons articulated, throughout the period, the preponderance of the evidence is against the claims for initial ratings higher than 10 percent for the left knee and right knee disabilities, and the benefit-of-the-doubt does not apply. 38 U.S.C.A. § 5107(b).  .

Bilateral Hearing Loss

The bilateral hearing loss is currently rated noncompensable. 

Rating Criteria

The Rating Schedule provides a table (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on puretone thresholds and controlled speech discrimination (Maryland CNC) testing. Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear. 38 C.F.R. § 4.85.

The "puretone threshold average" as used in Table VI, is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four. This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa. 38 C.F.R. § 4.85(d).

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).





Where there is an exceptional pattern of hearing impairment as defined in 38 C.F.R. § 4.86, the rating may be based solely on puretone threshold testing. An exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies 1000, 2000, 3000, and 4000 Hertz  are 55 decibels or greater or when the puretone threshold at 1000 Hertz  is 30 decibels or less, and the threshold at 2000 Hertz  is 70 decibels or more. 38 C.F.R. § 4.86(a), (b).

Facts and Analysis

On VA audiological examination in October 2007, the puretone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz were 5, 20, 55, and 75, respectively, in the RIGHT ear; and 5, 10, 45, and 60, respectively, in the LEFT ear. The puretone threshold average in the right ear was 39 and the puretone threshold average in the left ear was 30. The speech discrimination scores were 96 percent in the right ear and 100 percent in the left ear. 

Applying the results in TABLE VI, the findings yield a numeric designation of I for both ears, as the average 39 puretone decibel loss in the right ear and 30 puretone decibel loss in the left ear is in the range between 0 and 41 average puretone decibel loss, and left and right ear speech discrimination scores are at least 92 percent. 

Entering the resulting numeric designation of I for each ear to TABLE VII yields a noncompensable or zero percent rating under Diagnostic Code 6100.

On VA audiological examination in July 2010,  the puretone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz were 15, 45, 75, and 85, respectively, in the RIGHT ear; and 20, 35, 70, and 70, respectively, in the LEFT ear.  The puretone threshold average in the right ear was 55, and the puretone threshold average in the left ear was 49.  The speech discrimination scores were 96 percent in the right ear and 98 percent in the left ear. 




Applying the results in TABLE VI, the findings yield a numeric designation of I for both ears, as the average 55 puretone decibel loss in the right ear and 49 puretone decibel loss in the left ear is in the range between 0 and 57 average puretone decibel loss, and left and right ear speech discrimination scores are at least 92 percent. 

Entering the resulting numeric designation of I for each ear to TABLE VII yields a noncompensable or zero percent rating under Diagnostic Code 6100. 

As the puretone threshold at each of the four specified frequencies 1000, 2000, 3000, and 4000 Hertz  is not 55 decibels or more, or the puretone threshold is not 30 decibels or less at 1000 Hertz  and 70 decibels or more at 2000 Hertz , an exceptional pattern of hearing impairment is not shown under 38 C.F.R. § 4.86 .

The Board has considered whether a staged rating is appropriate, however, on the basis of the VA examinations, the Veteran's hearing loss did not meet the criteria for a compensable rating at any time during the appeal period, so a staged rating is not warranted. 

For these reasons, the preponderance of the evidence is against a compensable rating for a bilateral hearing loss disability, and the benefit-of-the doubt standard does not apply. 38 C.F.R. § 5107(b).

Residuals of Right Ring Finger Fracture 

The residuals of a right ring finger fracture are rated noncompensable under Diagnostic Code 5230.  

Under Diagnostic Codes 5230, any limitation of motion of the ring finger is noncompensable.  Under Diagnostic Codes 5227, any ankylosis, favorable or unfavorable, of the ring finger is noncompensable. 




Under Diagnostic Code 5155, the criterion for a 10 percent rating for the ring finger is amputation without metacarpal resection.  

Facts and Analysis

In October 2007 on VA examination, the Veteran complained of occasional pain in his right ring finger when the weather was cold.  There were no flare-ups.  There was no impaired strength or dexterity.  There was no angulation, ankylosis or amputation.  The examiner found that there was no deformity, deviation, ankylosis or discoloration.  There was full range of motion in the finger.  

In August 2010 on VA examination, the examiner noted the in-service injury to the Veteran's right finger as a crush injury in a sheet metal machine.  The Veteran complained of pain in the distal finger and distant interphalangeal joint.  There was no bone neoplasm, osteomyelitis, inflammation, affect on motion of a joint or bone disease or deformity.  There was good hand strength and range of motion in the hand, wrist and fingers.  X-rays revealed posttraumatic degenerative changes of the distal interphalangeal joint of the ring finger and old avulsion of the diaphysis of the distal phalanx. 

As previously indicated, any limitation of motion or ankylosis of the ring finger is noncompensable under Diagnostic Codes 5230 and 5257.  

And the findings on the VA examinations of no impairment of strength or dexterity, deformity, ankylosis, or limitation of motion in the finger do not more nearly approximate amputation of the distal interphalangeal joint for a compensable rating under Diagnostic Code 5155.   

With evidence of posttraumatic degenerative changes of the distal interphalangeal joint of the ring finger by X-ray, under 38 C.F.R. § 4.59, the intent of the rating schedule is to recognize actually painful motion of joint as at least the minimum compensable rating for the joint.  


In this case, there is no minimum compensable rating for disability of the right finger based on limitation of motion or on ankylosis.  And to consider the finger disability as analogous to amputation, would be assigning a minimum compensable rating for a painful joint when no such joint exists.  See Burton v. Shinseki, 25 Vet. App. 1 (2011) (painful motion under 38 C.F.R. § 4.59 does not require arthritis for a minimum rating for the specific joint).

For these reasons, the preponderance of the evidence is against a compensable rating for residuals of a right ring finger fracture, and the benefit-of-the doubt standard does not apply. 38 C.F.R. § 5107(b).

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether a claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating. 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate. 

There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is encompassed by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366   (Fed. Cir. 2009). 




Here, the rating criteria reasonably describe the disability levels and symptomatology.  In other words, the Veteran does not experience any lumbar spine, knee, hearing loss, or finger symptomatology not already encompassed in the rating criteria and the assigned schedular ratings are therefore adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  

Claims for Service Connection 

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110 (wartime service) and 38 U.S.C.A. § 1131 (peacetime service). 

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In this case, several legal theories operate in conjunction with 38 U.S.C.A. §§ 1110 and 1131 as implemented in 38 C.F.R. §§ 3.303.  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a). 



For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  The record does not show and the Veteran does not assert that he was in combat, and the combat provisions of 38 U.S.C.A. § 1154(b) do not apply. 

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159; 





see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.  

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the weight or probative value of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).  







Facts - Skin Condition

The service treatment records show that in June 1987 the Veteran was treated for possible ringworm.  In September 1991 and in December 1993, the Veteran was treated for dermatitis.  In July 1995, he was treated for folliculitis.  In September 1999, the Veteran had a rash on his torso which was assessed as tinea v. rosacea.  The separation examination did not show any skin problem and the skin was clinically evaluated as normal.  

In October 2007 on VA examination, the Veteran stated that he has had rosacea since he was 23 years old.  The Veteran stated that the skin condition was intermittent.  The skin examination revealed no skin abnormality.  In the endocrine examination, the skin was also noted as normal.  There had been no treatment for a skin condition in the past 12 months.  Examination revealed normal skin with normal texture without discoloration, lesions, or erythema.  The VA examiner concluded that the condition was not clinically active and there was no pathology to render a diagnosis.  

Facts - Hemorrhoids

In service, the Veteran was treated for hemorrhoids in August 1987.  There was no other report of hemorrhoids during the Veteran's period of active service.  

In October 2007 on VA examination, the Veteran complained of rectal bleeding beginning in 1987 and recurring every other month.  On physical examination, there were no hemorrhoids.  The rectal examination was normal.  The examiner also noted that the detailed visual inspection and digital rectal examination did not reveal a hemorrhoid condition.  The examiner concluded that there was no pathology to render a diagnosis.  





Facts - Allergies or Sinus Problems

Throughout service, the Veteran was treated for seasonal allergy symptoms.  

In October 2007, on VA examination, the Veteran stated that he had not had any episodes of sinusitis during the past 12-month period.  The nose and sinus examinations were normal.  The examiner concluded that the condition was not clinically active at the time of the examination.  

In January 2010, private medical records noted seasonal allergic rhinitis by history, but not on physical examination.  There was no evidence of sinusitis.  

Analysis

Although the service treatment records show that the Veteran was seen several times for skin conditions, variously described as possible ringworm, dermatitis, folliculitis, and tinea versus rosacea, and he was seen once for hemorrhoids, and throughout service he was treated for symptoms of seasonal allergies, this alone is not enough to establish service connection.  There must be evidence of current disability.  Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  The existence of a current disability is one of three elements necessary to establish entitlement to VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328, 1332  (1997) (holding that interpretation of 38 U.S.C.A. § 1110 [the same language except for wartime service is in 38 U.S.C.A. § 1131], which requires the existence of a present disability for the purpose of VA compensation). 

On initial VA examination in October 2007, the Veteran stated that he had had intermittent rosacea since he was 23 years old, which would coincide with his time in service.  The VA examiner found no evidence of a skin abnormality and no pathology to render a diagnosis.  




On the VA examination, the Veteran also complained of rectal bleeding beginning in 1987 and recurring every other month.  The VA examiner found no evidence of current hemorrhoids or of hemorrhoid condition, and no pathology to render a diagnosis. 

On the VA examination, the Veteran stated that he had not had any episodes of sinusitis during the past 12-month period.  The VA examiner found no evidence of current nose or sinus abnormality. 

After service, in his notice of disagreement, filed in June 2008, the Veteran stated that he had additional documentation to support his claims, but he did not identify the additional records as VA or private and over the four year period of the pending appeal he has not submitted any additional evidence or further identified the custodian of the additional records so that VA may assist in obtaining the records. 

Although the Veteran is competent to described symptoms of a skin rash, of hemorrhoids, and of seasonal allergies, as it does not necessarily follow that there is a relationship between the claimed disabilities and the continuity of symptomatology that the Veteran avers, medical evidence is required to demonstrate such a relationship unless such a relationship is one to which a lay person's observation is competent.  Savage v. Gober, 10 Vet. App. 488, 495-97   (1997) (medical evidence is required to demonstrate continuity of symptomatology and any present disability unless such a relationship is one to which a lay person's observation is competent).

A skin condition manifested by a rash is subject to lay observation under case law.  See McCartt v. West, 12 Vet. App. 164,167 (1999) (a skin condition manifested by boils, blotches, a rash, soreness, and itchiness is subject to lay observation), but neither rosacea or other skin disease is a condition under case law that has been found to be capable of lay observation, and therefore the determination as to the presence or diagnosis of rosacea or other skin disease is medical in nature, 



that is, not capable of lay observation, and competent medical evidence is required to substantiate the claim.  Also neither hemorrhoids nor chronic seasonal allergies nor a sinus disability is a condition under case law that has been found to be capable of lay observation, and the determination as to the presence or diagnosis of such a disability therefore is medical in nature and competent medical evidence is required to substantiate the claim.  See Savage at 498 (On the question of whether there is a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent). 

Under certain circumstances, the Veteran as a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009) (citing Jandreau).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.   38 C.F.R. § 3.159. 

As the presence or diagnosis of rosacea or other skin disease, hemorrhoids, seasonal allegories, or a sinus disability cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses, the claimed disabilities are not simple medical conditions that the Veteran is competent to identify. And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a diagnosis of any of the claimed disabilities. 




Where, as here, there is a question of the presence or a diagnosis of the claimed disabilities, not capable of lay observation by case law, and the claimed disabilities are not simple medical conditions under Jandreau for the reason expressed, to the extent the Veteran's statements are offered as proof of the presence of the claimed disabilities since service and currently, the Veteran's statements are not competent evidence, and the statements are excluded, that is, not admissible as evidence, and the statements are not to be considered as competent evidence favorable to the claims. 

As for the Veteran describing a contemporaneous medical diagnosis and symptoms that later support a diagnosis by a medical professional, neither rosacea, other skin disease, hemorrhoids, seasonal allergies, or a sinus disability been diagnosed since service by a health-care professional. 

And on VA examination, the VA examiner found no evidence of a skin abnormality, hemorrhoids, or nose or sinus abnormality to render a diagnosis.  As there is no competent medical evidence favorable to claims, the Board need not reach the question of the Veteran's credibility, that is, the probative value of his statements.  Rucker at 74. 

In the absence of competent and credible medical evidence of either or all rosacea, other skin disease, hemorrhoids, seasonal allergies, or a sinus disability since service or currently, the Board does not reach the question of continuity of symptomatology after service under 38 C.F.R. § 3.303(b) or the provisions of 38 C.F.R. § 3.303(d), pertaining to an initial diagnosis after service.  

It is the Veteran's general evidentiary burden to establish all elements of the claim, including evidence of a current disability.  38 U.S.C.A. § 5107(a); Fagan v. Shinseki, 573 F.3d. 1282, 1286 (Fed. Cir. 2009). 

Without competent medical evidence that the Veteran has of either or all rosacea, other skin disease, hemorrhoids, seasonal allergies, or a sinus disability since service or currently, there are no valid claims for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  


ORDER

Before February 1, 2010, an initial rating higher than 10 percent for degenerative disc disease of the lumbar spine with residuals of a compression fracture is denied; before January 19, 2010, a separate rating for neuropathy of the peroneal nerve of the left lower extremity is denied; from February 1, 2010, an initial rating higher than 40 percent for degenerative disc disease of the lumbar spine with residuals of a compression fracture is denied.  

An initial compensable rating before August 11, 2010, and a rating higher than 30 percent from August 11, 2010, for residuals of a mandible fracture is denied.  

An initial rating higher than 10 percent for left knee strain is denied.  

An initial rating higher than 10 percent for right knee strain is denied.

An initial compensable rating for bilateral hearing loss is denied. 

An initial compensable rating for residual of a right ring finger fracture is denied.  

Service connection for rosacea or a skin condition is denied. 

Service connection for hemorrhoids is denied.   

Service connection for seasonal allergies or sinus problem is denied.









REMAND 

As of the VA examination in August 2010, the Veteran was not employed due to physical health problems.  Although the Veteran has not expressly raise the claim, the record reasonably raises a claim for total disability rating for compensation based on individual unemployability as the Veteran's combined service-connected disability rating is 70 percent, which meets the minimum schedular percentage for a total rating under 38 C.F.R. § 4.16a.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (in a claim for increase, where a claim for a total disability rating on the basis of individual unemployability is reasonably raised by the record, the claim is not a separate claim, but a part of a claim for increase).  

Accordingly, the case is REMANDED for the following action:

1. Ensure VCAA compliance with the duty to notify and the duty to assist on the claim for a total disability rating for compensation based on individual unemployability. 

2. After the development has been completed, adjudicate the claim for a total disability rating for compensation based on individual unemployability. If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 



The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


